Case 20-11005-jkf         Doc 22   Filed 04/29/20 Entered 04/29/20 16:22:24      Desc Main
                                   Document Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PENNSYLVANIA

IN RE:                                            :
         Gene D. White                            :     Case No.: 20-11005-JKF
         Patricia White                           :
                                                  :
         Debtor                                   :     Chapter 13



   ORDER GRANTING DEBTOR’S MOTION TO APPROVE PERSONAL INJURY
                          SETTLEMENT


       AND NOW, this ______ day of                                         , 2020 upon
consideration of the Motion to Approve Personal Injury Settlement, it is hereby ORDERED and
DECREED that Lundy Law may settle Debtor’s personal injury case in accordance with said
Motion and Distribution Sheet, and lastly the Debtor may receive his Exempted damage award;



         XXXXXXXXXXXXXX
         FURTHER ORDERED:




 Date: April 29, 2020                      Hon. Jean K. FitzSimon
